USCA4 Appeal: 22-6311      Doc: 14         Filed: 07/29/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6311


        TERESA VANOVER,

                            Petitioner - Appellant,

                     v.

        STATE OF NORTH CAROLINA,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Loretta C. Biggs, District Judge. (1:21-cv-00113-LCB-LPA)


        Submitted: July 26, 2022                                          Decided: July 29, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Teresa Vanover, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6311         Doc: 14      Filed: 07/29/2022      Pg: 2 of 2




        PER CURIAM:

               Teresa Vanover seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and dismissing as untimely Vanover’s 28 U.S.C.

        § 2254 petition. See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9 (2012) (explaining that

        § 2254 petitions are subject to one-year statute of limitations, running from latest of four

        commencement dates enumerated in 28 U.S.C. § 2244(d)(1)). The order is not appealable

        unless a circuit justice or judge issues a certificate of appealability.         28 U.S.C.

        § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial showing

        of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district

        court denies relief on procedural grounds, the prisoner must demonstrate both that the

        dispositive procedural ruling is debatable and that the petition states a debatable claim of

        the denial of a constitutional right. Gonzalez, 565 U.S. at 140-41 (citing Slack v. McDaniel,

        529 U.S. 473, 484 (2000)).

               Limiting our review of the record to the issues raised in her informal brief, we

        conclude that Vanover has not made the requisite showing. See 4th Cir. R. 34(b); see also

        Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

        document; under Fourth Circuit rules, our review is limited to issues preserved in that

        brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED

                                                     2